The Vice-Chancellor:
The counsel for the complainants insists that, as the solicitor of Loder appeared for all the defendants, he should cause all their answers to be put in and not move to dismiss ; for it may be his own fault that his other clients have not answered. I think, however, this cannot ex*420cuse the remissness of the complainants. One defendant, who answers separately, may move to expedite the suit notwithstanding his solicitor is retained by other defendants.
Order, that the bill be dismissed as to the defendant Loder for want of prosecution, with costs to be taxed ; and that the complainants have leave to dismiss their bill as to the defendants Lynch and Clinton, without costs and without prejudice to a new bill against all or any of the defendants.